Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Armstrong on 7/14/2022.

The application has been amended as follows: 
In the specification, re-write the following claims as follows:

1.	A method of inducing differentiation of induced pluripotent stem cells into intestinal epithelial cells, comprising:
step (1) of differentiating induced pluripotent stem cells into endoderm-like cells;
step (2) of differentiating the endoderm-like cells obtained in step (1) into intestinal stem cell-like cells: and
step (3) of differentiating intestinal stem cell-like cells obtained in step (2) into intestinal epithelial cell-like cells, wherein step (3) includes culturing in the presence of a MEK1 inhibitor, a DNA methyltransferase inhibitor, a TGF-β receptor inhibitor, and EGF,
wherein during step (3), at least one agent selected from the group consisting of: exogenous cAMP, exogenous cAMP derivative, and cAMP-degrading enzyme inhibitor is supplied to the cells.

2.	The method according to claim 1, wherein step (3) is from 7 days to 40 days of culture.

3.	The method according to claim 1, wherein step (3) comprises any one of:
	(A). culturing the intestinal stem cell-like cells in the presence of the MEK1 inhibitor, the DNA methyltransferase inhibitor, the TGF-β receptor inhibitor, and the EGF (a-1), followed by culturing the cells with the presences of the at least one agent (a-2);
	(B). culturing the intestinal stem cell-like cells in the presence of the MEK1 inhibitor, the DNA methyltransferase inhibitor, the TGF-β receptor inhibitor, the EGF and the at least one agent (b-1), followed by culturing in the presence of the MEK1 inhibitor, the DNA methyltransferase inhibitor, the TGF-β receptor inhibitor, the EGF, and a cAMP-degrading enzyme inhibitor (b-2); and 
	(C). culturing the intestinal stem cell-like cells in the presence of the MEK1 inhibitor, the DNA methyltransferase inhibitor, the TGF-β receptor inhibitor, the EGF, and the at least one agent simultaneously (c-1).

4.	The method according to claim 3,
		wherein (a-1) ranges from 1 day to 5 days and (a-2) ranges from 3 days to 15 days;
		wherein (b-1) ranges from 3 days to 15 days and (b-2) ranges from 3 days to 15 days; and
		wherein (c-1) ranges from 3 days to 15 days.

5.	The method according to claim 3, wherein the at least one agent is cAMP-degrading enzyme inhibitor.

6.	The method according to claim 3, 
	wherein (A) includes culturing in the presence of the MEK1 inhibitor, the DNA methyltransferase inhibitor, the TGF-β receptor inhibitor, and the EGF (a-3) following (a-2); 
wherein (B) includes culturing in the presence of the MEK1 inhibitor, the DNA methyltransferase inhibitor, the TGF-β receptor inhibitor, and the EGF (b-3) following (b-2); and
wherein (C) includes culturing in the presence of the MEK1 inhibitor, the DNA methyltransferase inhibitor, the TGF-β receptor inhibitor, and the EGF (c-2) following (c--1).

7.	The method according to claim 6, wherein (a-3), (b-3), and (c-2) each range from 1 day to 10 days.
8.	The method according to claim 1, wherein the at least one agent is a 8-Br-cAMP.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is WO2014/132933 (document and translation provided; of record in the IDS 9/7/2014).  WO2014/132933 discloses differentiating induced pluripotent stem cells into endoderm-like cells; differentiating the endoderm-like cells into intestinal stem cell-like cells; and differentiating the intestinal stem cell-like cells into intestinal epithelial cell-like cells by culturing in the presences of a MEK inhibitor, a DNA methyltransferase inhibitor, a TGF-β receptor inhibitor, and EGF.   WO2014/132933 does not teach further culturing in the presence of at least one agent selected from the group consisting of” exogenous cAMP, exogenous cAMP derivative, and cAMP-degrading enzyme inhibitor.  Thus, the claims are free of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632